Title: To James Madison from John Armstrong, Jr., 3 December 1806
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 3 December 1806.

You will receive herewith a copy of an Imperial decree of the 21st. of November fixed at Berlin, and yesterday submitted to the Senate.  As this decree is susceptable of very different interpretations, I shall seize the first moment that presents itself of asking the explanation, which the Government shall think proper to give to us.  I have the honor to be, with very great respect, Sir, Your most obedient and very humble Servant

John Armstrong.

